Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 01/04/2021 in which claims 3, 8, 11-32, 34-36 and 38 were canceled; claim 1 was amended; and claims 48-49 were newly added. All the amendments have been thoroughly reviewed and entered. Claims 1-2, 4-7, 9-10, 33, 37, and 39-49 are under examination. 

Withdrawn Rejections
The rejection of claim 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view the Examiner’s Amendment below.
The rejection of claims 1, 5, 41 and 42 under 35 U.S.C. 103 as being unpatentable over Derrieu et al (25 September 1997; WO 1997034478 A1; English translation and citation via Google Patents), is withdrawn, in view of the Examiner’s Amendment below.
The rejection of claims 2, 4, 6, 9, 10, 33, 37, 39, 40 and 43 under 35 U.S.C. 103 as being unpatentable over Derrieu et al (25 September 1997; WO 1997034478 A1; English translation and citation via Google Patents), as applied to claims 1 and 42 above, and further in view of Norton et al (3 July 2014; US 2014/0187424 A1; previously cited), is withdrawn, in view of the Examiner’s Amendment below.
The rejection of claims 7 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derrieu et al (25 September 1997; WO 1997034478 A1; English 
The rejection of claim 45 under 35 U.S.C. 103 as being unpatentable over Derrieu et al (25 September 1997; WO 1997034478 A1; English translation and citation via Google Patents), as applied to claim 1 above, and further in view of Ohashi et al (24 November 2011; WO 2011/145667 A1; previously cited), as applied to claim 44 above, and further in view of Norton et al (3 July 2014; US 2014/0187424 A1; previously cited), is withdrawn, in view of the Examiner’s Amendment below.
The rejection of claims 46 and 47 under 35 U.S.C. 103 as being unpatentable over Derrieu et al (25 September 1997; WO 1997034478 A1; English translation and citation via Google Patents), as applied to claim 1 above, and further in view of Norton et al (3 July 2014; US 2014/0187424 A1; previously cited) and Ohashi et al (24 November 2011; WO 2011/145667 A1; previously cited), is withdrawn, in view of the Examiner’s Amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lawrence Villanueva on 03/23/2021. 
.
The application has been amended as follows:
	Claim 1 is amended as follow:
	1.  An insecticidal composition consisting of:
		a texturizing agent;
		an insecticide active ingredient;
		a polymer, wherein the polymer is poly(isobutyl methacrylate); and
		a solvent,
		wherein the total amount of the insecticide active ingredient and polymer 	is from 1.005 weight percent to 8.1 weight percent of the composition
		
	
	Claim 9 (canceled).

	Claim 10 (canceled).

	Claim 33 is amended as follow:
	33.  The insecticidal composition of claim 1, wherein the composition forms a texturized surface, and the texturized surface includes structures of less than 10 mm.

	Claim 37 (canceled).

	Claim 48 (canceled).

	Claim 49 (canceled).



REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention is drawn to:
	 An insecticidal composition consisting of:
		a texturizing agent;
		an insecticide active ingredient;
		a polymer, wherein the polymer is poly(isobutyl methacrylate); and
		a solvent,
	wherein the total amount of the insecticide active ingredient and polymer 	is from 1.005 weight percent to 8.1 weight percent of the composition.

The closest applied prior art include Derrieu et al (WO 1997034478 A1; English translation and citation via Google Patents). While Derrieu teaches an insecticide composition comprising an insecticide active agent, a hydrophobic polymer such as poly(isobutyl methacrylate), a solvent and gum Arabic (a texturizing agent), wherein the hydrophobic polymer is present at a concentration between 0.005 and 3% w/v and the insecticide active agent is present at a concentration between 0.05 and 10% w/v (Abstract; pages 5-7; page 9, Example 3; claims 1 and 11-14), Derrieu also teaches that the insecticide composition requires a polyisocyanate and a polyamine, which are essential components for forming a resultant insecticide composition containing microcapsules (Example 1; claims 1 and 3), and these essential components are excluded from the claimed insecticidal composition due to the “consisting of” language in the preamble of the claim.
Upon further search and consideration, there is no guidance or motivation in the prior art to remove the polyisocyanate and polyamine from the insecticidal composition of Derrieu nor is there guidance for modifying Derrieu to arrive at the claimed insecticidal composition consisting of only a texturizing agent; an insecticide active 
No other outstanding issue is remaining.
As a result, claims 1-2, 4-7, 33 and 39-47 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-2, 4-7, 33 and 39-47 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/DOAN T PHAN/Primary Examiner, Art Unit 1613